NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   STEVE MUNOZ ORNELAS, Appellant.

                             No. 1 CA-CR 18-0597
                               FILED 4-18-2019


             Appeal from the Superior Court in Yuma County
                        No. S1400CR201700100
                 The Honorable Roger A. Nelson, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Yuma County Public Defender, Yuma
By Eugene Marquez
Counsel for Appellant
                           STATE v. ORNELAS
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge James B. Morse Jr. and Judge Peter B. Swann joined.


T H O M P S O N, Judge:

¶1             This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
following Steve Munoz Ornelas’s (defendant’s) conviction for one count of
facilitation to commit theft of means of transportation, a class 6 felony.
Defendant’s counsel searched the entire record on appeal and found no
arguable question of law. He subsequently filed a brief requesting this court
to conduct an Anders review of the record for fundamental error.

¶2             On October 31, 2016, J.U. reported to police that a pickup
truck had been stolen from his office’s parking lot in Yuma, Arizona. He
told police he suspected R.B., an employee who had recently been fired. The
next day, defendant was photographed driving the stolen vehicle into
Mexico at the San Luis border crossing. He returned to the United States on
foot later that same day. Police subsequently arrested defendant.

¶3            The state charged defendant with one count of theft of means
of transportation, a class 3 felony, and one count of burglary in the third
degree, a class 4 felony. The trial court granted defendant’s motion for
directed verdict as to count 2. The jury convicted defendant of the lesser
included offense of facilitation to commit theft of means of transportation,
a class 6 felony. The trial court sentenced defendant to the presumptive
term of one year in prison with credit for thirty-nine days of presentence
incarceration.

¶4            We have read and considered defendant’s Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300. We find none. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure, and the sentence imposed
was within the statutory limits. Pursuant to State v. Shattuck, 140 Ariz. 582,
584-85 (1984), defendant’s counsel’s obligations in this appeal are at an end.
Defendant has thirty days from the date of this decision in which to
proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.


                                      2
                  STATE v. ORNELAS
                  Decision of the Court

¶5   We affirm the conviction and the sentence.




               AMY M. WOOD • Clerk of the Court
               FILED: AA




                               3